DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 19 November 2018.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0024], “conseal” should be --conceal--.  
Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 6, 21, and 24 objected to because of the following informalities:
In line 2 of claim 6, “maintain lateral” should be --maintain a lateral--
In line 6 of claim 21, “coupling; and” should be --coupling;--
In line 14 of claim 21, “housing;” should be --housing; and--
In line 1 of claim 24, “the sensor are” should be --the sensors are--
Appropriate correction is required.

Applicant is advised that should claim 20 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, and should claim 19 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, US 6212923, in view of Gokcebay et al., US Pub. 2003/0024288 [hereinafter: Gokcebay].

	Regarding claim 1, Clark discloses a lock assembly, comprising: a housing 100, 101 (Fig. 1);
	a motor within the housing 202 (Fig. 2); 
	a drive screw within the housing 216 (Fig. 2), the drive screw driveable by the motor (col. 4 lines 65-67);
230 (Fig. 2) having an inner diameter threaded to mate with threads of the drive screw (col. 4 line 67-col. 5 line 5: the nut 230 is displaced axially on the screw, corresponding to having an inner diameter threaded to mate with the drive screw threads), the coupling translatable through operation of the drive screw (col. 4 line 67-col. 5 line 5);
	a bolt 204 (Fig. 2, annotated below) extendable through an aperture in the housing (Fig. 2 illustrates an aperture in the housing; Fig. 3B illustrate the bolt extended) and retractable into the housing (Fig. 3A illustrates the bolt retracted);
	a sled (Fig. 3A, annotated below) coupled to the coupling (col. 5 lines 3-10), the sled having a portion fitted around the coupling (Fig. 3A illustrates a portion of the sled is fitted around the coupling). 

    PNG
    media_image1.png
    533
    661
    media_image1.png
    Greyscale

	Clark does not explicitly disclose the coupling including a circumferential flange. However, Clark does teach bushings 234, 236 (Fig. 2) which include a circumferential flange to retain a second coil spring (col. 7 lines 29-30). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a circumferential flange on the coupling in order to retain the first coil spring, as taught by Clark.

Clark is silent to a sled coupled to the coupling.
	Gokcebay teaches a sled 62 (Fig. 6) coupled to a bolt 52 (Fig. 6).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolt (204) disclosed by Clark to be formed as a sled coupled to a bolt, as taught by Gokcebay, to be able to easily substitute or replace with a different bolt, for example a shorter or longer bolt (Gokcebay, [0040]). 

	Regarding claim 2, Clark, in view of Gokcebay, teaches the coupling encompasses a circumference of the drive screw (Clark, Figs. 2-3A). 

	Regarding claim 3, Clark, as modified by Gokcebay, teaches the portion of the sled fitted around the coupling is slip-fitted to the coupling (Clark, col. 5 lines 2-17 and Fig. 2 illustrate the nut 230 has a shape matching the cavity 240 and the nut 230 is not fixed to the sled, corresponding to being slip-fitted).

	Regarding claim 4, Gokcebay teaches the bolt can be substituted via an access screw 66 (Fig. 6) and by lifting the bolt out from a pair of gripping flanges 68 (Fig. 6; [0040]). However, Clark, in view of Gokcebay, does not explicitly disclose the bolt is coupled to the sled by way of a shaft.
	One of ordinary skill in the art would understand that the sled 62 (Gokcebay, Fig. 6) taught by Clark, modified by Gokcebay, comprises a shaft in order to receive the access screw 66 (Gokcebay, Fig. 6) that mounts the bolt 52 (Gokcebay, Fig. 6). Therefore, the bolt taught by Clark, as modified by Gokcebay, is coupled to the sled 62 (Gokcebay, Fig. 6) by way of a shaft.

	Regarding claim 5, Clark, in view of by Gokcebay, teaches all limitations of claim 4 as shown. Clark, as modified by Gokcebay, does not explicitly disclose the bolt includes a longitudinal cavity to receive the shaft. However, Gokcebay teaches the sled 62 (Fig. 7) does not surround the perimeter of the bolt 52 (Fig. 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the bolt taught by Clark, modified by Gokcebay, includes a longitudinal cavity to receive the shaft in order to employ the access screw disclosed by Gokcebay for connecting the bolt and the sled.

	Regarding claim 6, Clark, in view of Gokcebay, teaches the housing includes tabs 272A, 272B (Clark, Fig. 2) extending from a base of the housing (Clark, Fig. 2 illustrates the blocks 272A, 272B extend from a base of the housing). Clark, in view of Gokcebay, is silent to the housing including tabs to maintain a lateral position of the sled.
	A person having ordinary skill in the art would recognize the tabs 272A, 272B (Clark, Fig. 2) extending from a base of the housing are capable of preventing lateral movement of the sled and therefore maintain a lateral position of the sled. 

	Regarding claim 7, Clark, in view of Gokcebay, teaches at least one spring 208 (Clark, Fig. 2) to bias the sled to extend the bolt through the aperture of the housing (Clark, col. 5 lines 8-12). One of ordinary skill in the art would recognize that the sled, as modified above, comprises the cavity 240 (Clark, Fig. 2) disclosed by Clark (see Clark, Fig. 3A, annotated above).

claim 8, Clark, in view of Gokcebay, teaches a circuit board with circuitry within the housing (Clark, col. 4 lines 49-54), the circuit board with circuitry to control operation of the motor (Clark, col. 4 lines 39-42).

	Regarding claim 9, Clark, in view of Gokcebay, teaches all limitations of claim 8 as shown. Clark, in view of Gokcebay, further teaches the circuit board includes a forward position sensor 692 (Clark, Fig. 6; col. 12 line 3) configured to sense when the sled is in a locking position (Clark, col. 12 lines 9-12: locking position of the bolt coupled to the sled corresponds to a locking position of the sled), in which the bolt is normally extended from the housing (Clark, col. 12 line 9).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, US 6212923, in view of Gokcebay, US Pub. 2003/0024288 as applied to claim 9 above, and further in view of Chang, US 6813916.

	Regarding claim 10, Clark, in view of Gokcebay, teaches all limitations of claim 9 as shown. Clark, in view of Gokcebay, does not teach the circuit board further including a rearward position sensor configured to sense when the sled is in an unlocking position, in which the bolt is normally retracted in the housing. Although Clark, in view of Gokcebay, teaches alternatively using a rearward position sensor configured to sense when the sled is in an unlocking position, in which the bolt is normally retracted in the housing (Clark, col. 12 lines 16-19).
	Chang teaches a forward position sensor 51 (Fig. 4) configured to sense when a sled 331 (Fig. 4) is in a locking position, in which a bolt 34 (Fig. 4) is normally extended in a housing 20 (Fig. 4). Chang further teaches a rearward position sensor 52 (Fig. 3) configured to sense when the sled is in an unlocking position (Fig. 3), in which the bolt is normally retracted in the housing (Fig. 3). 
(Chang, col. 3 line 66-col. 4 line 10).

	Regarding claim 11, Clark, in view of Gokcebay and Chang, teaches all limitations of claim 10 as shown. Clark, in view of Gokcebay and Chang, further teaches a connector (Clark, col. 4 line 37: ribbon cable) coupling the circuit board to wiring outside of the housing (Clark, col. 4 lines 36-40 and col. 16 lines 16-24: ribbon cable couples the circuit board to wiring outside of the housing in the access control device and other boxes).

	Regarding claim 12, Clark, in view of Gokcebay and Chang, teaches all limitations of claim 11 as shown. Clark, in view of Gokcebay and Chang, further teaches the circuit board with circuitry is configured to operate the motor so as to result in retraction of the bolt into the housing (Clark, col. 4 lines 40-42 and col. 6 lines 55-57) upon receipt of a trigger signal (Clark, col. 6 lines 54-55: a correct authorization corresponds to a trigger signal) received by way of the connector (Clark, col. 4 lines 37-39 and col. 6 lines 45-46: the circuit board receives the signal via the ribbon cable connecting the circuit board and the access control device).

	Regarding claim 13, Clark, in view of Gokcebay and Chang, teaches all limitations of claim 12 as shown. Clark, in view of Gokcebay and Chang, further teaches the circuit board is configured to operate the motor so as to result in extension of the bolt through the aperture of the housing a predetermined time after receipt of the trigger signal (Clark, col. 8 lines 8-14). 
	
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, US 6212923, in view of Gokcebay, US Pub. 2003/0024288, and Chang, US 6813916, as applied to claim 11 above, and further in view of Baty et al., US 9580934 [hereinafter: Baty].

	Regarding claim 14, Clark, in view of Gokcebay and Chang, teaches all limitations of claim 11 as shown. Clark, in view of Gokcebay and Chang, further teaches the circuit board with circuitry is configured to operate the motor, at a first power level, in order to retract the bolt into the housing upon receipt of a trigger signal received by way of the connector (Clark, col. 4 lines 37-39 and col. 6 lines 45-46).
Clark, in view of Gokcebay and Chang, does not explicitly disclose to determine that the bolt has not been retracted into the housing based on a signal from the rearward position sensor. However, Clark teaches the circuit board with circuitry is configured to determine the position of the bolt based on a signal or signals from the forward and rearward position sensors (Clark, col. 12 lines 1-14). Chang teaches the circuit board controls the motor according to the position of the sled coupled to the bolt (Chang, col. 4 lines 2-11: the motor is controlled based on the signals from the forward and rearward sensors to continue to retract or extend the bolt). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the circuit board with circuitry disclosed by Clark, in view of Gokcebay and Chang, is configured to determine that the bolt has not been retracted into the housing based on a signal from the rearward position sensor in order to operate the motor to complete retraction of the bolt (Chang, col. 4 lines 6-11). 
	However, Clark, in view of Gokcebay and Chang, fails to disclose to operate the motor at a second power level, greater than the first power level, in order to retract the bolt into the housing based on the determination that the bolt has not been retracted into the housing. 
62 (Fig. 1) is configured to operate a motor 56 (Fig. 1) at a first power level (col. 4 lines 38-39), in order to retract a bolt 52 (Fig. 1) into a housing 51 (Fig. 1;col. 3, lines 7-9) upon receipt of a trigger signal (col. 2 lines 35-37), to determine that the bolt has not been retracted into the housing 108 (Fig.3; col. 3 lines 21-25), and to operate the motor at a second power level 112 (Fig. 3; col. 4 lines 44-46), greater than the first power level (col. 4 lines 44-46), in order to retract the bolt into the housing based on the determination that the bolt has not been retracted into the housing (procedure shown in Fig. 3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board with circuitry disclosed by Clark, in view of Gokcebay and Chang, to be configured to operate the motor at a first power level in order to retract the bolt and to operate the motor at a second power level, greater than the first power level, in order to retract the bolt into the housing based on the determination that the bolt has not been retracted into the housing, as taught by Baty in order to use more battery capacity resulting in a longer battery life (Baty, col. 4 lines 55-61). 

	Regarding claim 15, Clark, in view of Gokcebay, Chang, and Baty, teaches all limitations of claim 14 as shown. Clark, in view of Gokcebay, Chang, and Baty, teaches the first power level can correspond to a minimum peak current required to extend and retract the bolt under no preload which is less than the maximum peak current (Baty, col. 3 lines 25-32). However Clark, in view of Gokcebay, Chang, and Baty, does not explicitly teach the first power level being fifty percent of a maximum power level of the motor. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first power level taught by Clark, as modified by Gokcebay, Chang, and Baty, to use a first power level of fifty percent of a maximum power level of the  so as to achieve an optimal current to operate the motor to actuate the bolt and save energy to extend battery life while being able to increasing the power to drive the bolt (Baty, col. 4 lines 13-25), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results. 

	Regarding claim 16, Clark, in view of Gokcebay and Chang, teaches all limitations of claim 11 as shown. Clark, in view of Gokcebay and Chang, further teaches the circuit board with circuitry is configured to operate the motor upon receipt of a trigger signal received by way of the connector (Clark, col. 4 lines 37-39 and col. 6 lines 45-46: the circuit board receives the signal via the ribbon cable connecting the circuit board and the access control device). However, Clark, in view of Gokcebay and Chang, are silent to the circuit board with circuitry being configured to operate the motor at a predetermined number of a plurality of increasing power levels until the bolt is retracted into the housing.
	Baty teaches a circuit board with circuitry 62 (Fig. 1) being configured to operate a motor 56 (Fig. 1) at a predetermined number of a plurality of increasing power levels (col. 2 line 66-col. 3 line 3 and col. 4 lines 50-52: adjusting the peak current in response to more than one determination that the bolt is in a failed position until reaching a maximum peak current corresponds to a predetermined number of a plurality of increasing power levels) until a bolt 52 (Fig. 1) is retracted into a housing 51 (Fig. 1; col. 3 lines 53-55).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board with circuitry disclosed by Clark, in view of Gokcebay (Baty, col. 4 lines 54-61). 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, US 6212923, in view of Gokcebay, US Pub. 2003/0024288 and Chang, US 6813916, as applied to claim 10 above, and further in view of Armari et al., US 9657501 [hereinafter: Armari].
 
	Regarding claim 17, Clark, in view of Gokcebay and Chang, teaches all limitations of claim 10 as shown. Clark, in view of Gokcebay and Chang, does not disclose at least one third sensor positioned to determine when a catch is positioned so as to receive the bolt.
	Armari teaches a lock assembly comprising at least one third sensor 20 (Fig. 8) positioned to determine when a catch 6 (Fig. 1) is positioned so as to receive a bolt (Fig. 8; col. 7 lines 16-19).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock assembly disclosed by Clark, in view of Gokcebay and Chang, to further comprise at least one third sensor positioned to determine when a catch is positioned so as to receive the bolt, as taught by Amari, in order to control the motor to extend the bolt when the door is in the closed position (Amari, col. 2 lines 55-57 and col. 3 lines 1-6). 

	Regarding claim 18, Clark, in view of Gokcebay, Chang, and Amari, teaches all limitations of claim 17 as shown. Clark, in view of Gokcebay, Chang, and Amari, teaches the at least one third sensor comprises a pair of sensors (Amari, Fig. 8 illustrates a pair of sensors 20).

 claims 19 and 24, Clark, in view of Gokcebay, Chang, and Amari, teaches all limitations of claim 18 as shown. Clark, in view of Gokcebay, Chang, and Amari, teach the pair of sensors are positioned on opposite sides of the bolt (Amari, Fig. 8 illustrates the pair of sensors 20 are on opposite sides of the bolt).

	Regarding claims 20 and 25, Clark, in view of Gokcebay, Chang, and Amari, teaches all limitations of claim 17 as shown. Clark teaches the circuit board with circuitry is configured to provide information of the first sensor through the connector (Clark, col. 12, lines 19-24). However, Clark, in view of Gokcebay, Chang, and Amari, is silent to the circuit board with circuitry being configured to provide information of the first sensor, the second sensor, and the at least one third sensor through the connector. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board with circuitry disclosed by Clark, in view of Gokcebay, Chang, and Amari, to be configured to provide information of the first sensor, the second sensor, and the at least one third sensor through the connector in order to display an audible and/or visual indicator to the user alerting them to the condition of the lock assembly, as suggested by Clark (col. 12, lines 19-24). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gokcebay, US Pub. 2003/0024288, in view of Baty, US 9580934.

	Regarding claim 21, Gokcebay discloses a lock assembly, comprising: 
	a housing 22 (Fig. 1);
	a motor within the housing 46 (Fig. 12);
93 (Fig. 12), the drive screw driveable by the motor ([0050]); 
	a coupling 95 (Fig. 12) translatable through operation of the drive screw ([0050]); 
	a sled 98 (Fig. 12) coupled to the coupling ([0051]);
	a bolt 52 (Fig. 12) coupled to the sled ([0051]), the bolt extendable through an aperture of the housing (Fig. 12A) and retractable into the housing (Fig. 12C);
	a circuit board with circuitry within the housing ([0041]: microprocessor corresponds to a circuit board with circuitry), the circuit board with circuitry to control operation of the motor ([0041]), the circuit board including a forward position sensor ([0045]: a limit switch for end of bolt travel) configured to sense when the sled is in a locking position, in which the bolt is normally extended from the housing ([0041]: at least one flag trips the switch to send a signal to the microprocessor when the sled is in the locking position) and a rearward position sensor ([0045]: a limit switch for beginning of bolt travel) configured to sense when the sled is in an unlocking position, in which the bolt is normally retracted in the housing ([0041]: at least one flag trips the switch to send a signal to the microprocessor when the sled is in the retracted position); 
	a connector 26 (Fig. 1) coupling the circuit board to wiring outside of the housing ([0032]); and
	the circuit board with circuitry configured to operate the motor ([0041]), at a first power level, in order to retract the bolt into the housing upon receipt of a trigger signal received by way of the connector ([0043]; claim 20), to determine that the bolt has not been retracted into the housing based on a signal from the rearward position sensor ([0043]: the microprocessor continues to power the motor when it determines the bolt has not been retracted based on a signal from the rearward position sensor).
	However, Gokcebay is silent to the circuit board with circuitry configured to operate the motor at a second power level, greater than the first power level, in order to retract the bolt into the housing based on the determination that the bolt has not been retracted into the housing. 
62 (Fig. 1) is configured to operate a motor 56 (Fig. 1) at a first power level (col. 4 lines 38-39), in order to retract a bolt 52 (Fig. 1) into a housing 51 (Fig. 1;col. 3, lines 7-9) upon receipt of a trigger signal (col. 2 lines 35-37), to determine that the bolt has not been retracted into the housing 108 (Fig.3; col. 3 lines 21-25), and to operate the motor at a second power level 112 (Fig. 3; col. 4 lines 44-46), greater than the first power level (col. 4 lines 44-46), in order to retract the bolt into the housing based on the determination that the bolt has not been retracted into the housing (procedure shown in Fig. 3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board with circuitry disclosed by Gokcebay to be configured to operate the motor at a first power level in order to retract the bolt and to operate the motor at a second power level, greater than the first power level, in order to retract the bolt into the housing based on the determination that the bolt has not been retracted into the housing, as taught by Baty in order to reduce energy use and increase battery life (Baty, col. 4 lines 54-61). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gokcebay, US Pub. 2003/0024288, in view of Baty, US 9580934, as applied to claim 21 above, and further in view of Armari, US 9657501.
 
	Regarding claim 22, Gokcebay in in view of Baty teaches all limitations of claim 21 as shown. Gokcebay, in in view of Baty, does not disclose at least one third sensor positioned to determine when a catch is positioned so as to receive the bolt.
	Armari teaches a lock assembly comprising at least one third sensor 20 (Fig. 8) positioned to determine when a catch 6 (Fig. 1) is positioned so as to receive a bolt (Fig. 8; col. 7 lines 16-19).
(Amari, col. 2 lines 55-57 and col. 3 lines 1-6). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gartner, US 8495899, discloses an electromechanical lock having a bolt coupled to a sled that is engaged with a blocking element that moves the sled in and out of a blocked position.
Hamel et al., US 5421178, discloses a locking bolt with a tailpiece to couple the bolt to a sled, which is driven by a bushing on a motor spindle.
Stein et al., US Pub. 2020/0270903, discloses an electronic latch having a bolt and sled actuated by a cam between the sled and the bolt that is driven by a motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675